DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “comparing between a first timestamp of the first TCR table entry and a second timestamp of the second TCR table entry; selecting a TCR table entry based on the comparison”, which makes the claim vague and indefinite because it is unclear how to select a TCR table entry based on the comparison due to preceding step merely comparing two timestamps without specify the comparing result. 
Claim 9 is also rejected because of depending on claim 8 containing the same deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 18-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2017/0094341 hereinafter Berner) in view of Beaverson et al. (US 2013/0227195 hereinafter Beaverson).
Regarding claim 1, Berner discloses a method of synchronizing, by at least one processor, between content of a first data container and content of at least one second data container ([0034], a method for creating and synchronizing tag data), the method comprising: receiving one or more first data elements of the first data container and one or more second data elements of the at least one second data container ([0052], receive a first version of a media content item and another version of the same media content item); computing one or more second URVs for the respective one or more second data elements ([0055], creates second hash value data sequence for a second version of the media content item); storing the one or more first data elements on a first storage element and storing the one or more second data elements at a second storage element ([0054]-[0055], the media device receives first hash value data sequence from a service provider and the media device receiving locally stored version of the media content item such that the media device comprising a first storage element and a second storage element to store one or more first data elements and one or more second data elements, respectively); comparing between a first URV of the one or more first URVs and a second URV of the one or more second URVs to identify data elements having diverged content ([0056] and [0059], comparing the first hash value data sequence and the second hash value data sequence to identify match portions of the reference version of the media content data); and synchronizing between content of the first data container and content of the at least one second data container based on 
Regarding claim 2, Berner discloses to maintain a transportable container representation (TCR) table comprising one or more entries, wherein each entry comprises at least one of: a logical address of a stored data element; a mapping of said logical address to a respective URV; a timestamp, indicating a time at which a content of said stored data element has been written; and a storage system identifier (SSI), identifying a storage element in which said data element has been stored ([0058], a table or other data structure that maps hash values with steam times reported by the device including the version number, the hash value of the uttered catchphrase, and a start time value in seconds in relation to the stream time of the media content item).

Regarding claim 4, Berner teaches the steps of comparing between a first timestamp of a first TCR table entry pertaining to a first stored data element and a second timestamp of a second TCR table entry pertaining to a second stored data element, to determine a divergence time in which content of the first data element and content of the second data element have diverged; and synchronizing between content of the first data container and content of the at least one second data container based on the divergence time ([0061]-[0062], a media device may determine that portion 306A from the first version of the media content item starts at time 5:47, whereas the same portion 306B in the second version of the media content item starts at time 5:42, and synchronizing tag data may be configured to tolerate some amount of errors or noise in in-band data from which timing data may be derived).
Regarding claim 5, Berner discloses the steps of receiving a data access request comprising a logical address, wherein comparing between the first timestamp and second timestamp comprises identifying the first TCR table entry and second TCR table entry based on the logical address ([0068], the media player may send a request to the host device for the segment containing the requested time).

Regarding claim 6, Berner teaches the steps of receiving a snapshot timestamp, wherein synchronizing between content of the first data container and content of the at least one second data container is further based on the snapshot timestamp, to cause the content of the at least one second data container to comprise snapshot data corresponding to the snapshot timestamp ([0063], a media device may be configured to match each portion of a locally recorded version of a media content item with a single portion of a remote version of the same media content item, where the matching portions occur in the same relative order to ensure a correct match).
Regarding claim 7, Berner teaches that synchronizing between content of the first data container and content of the at least one second data container comprises: causing the content of the at least one second data container to comprise data corresponding to the later timestamp between the first timestamp and the second timestamp ([0062], the media device may be configured to assume that the small gaps are the result of signal noise and to determine that the entire portions are matching).
Regarding claim 10, Beaverson teaches at least one of the first storage element and second storage element is a content addressable storage (CAS) device, and wherein storing one or more data elements on a storage element is done using the respective one or more URVs as a content identifier ([0050], a storage system may use an identifier or name to reference each data element in storage) in order to improve performance and/or memory lifetime.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

Regarding claim 20, Berner discloses that synchronizing the content of the at least one stored data element further comprises: replacing a content of a stored data element corresponding to an identified TCR entry of the one or more second CAS devices with a content of a stored data element corresponding to the identified TCR entry of the first CAS device ([0060], mapping the tag data generally may include accounting for differences in the starting position of various matching portions of the media content item, and media device may map tag data when it is received, or may map the tag data dynamically during playback of the second version of the media content item).

Regarding claim 22, Berner discloses that at least one received data element is a data container, comprising one or more data segments; computing a URV is performed per each data segment; one or more TCR entries comprises a mapping of a logical address of a data segment to a respective URV; and synchronizing content of a stored data element comprises copying a content of at least one data segment from a first CAS device to one or more second data segments stored on one or more second CAS devices (figure 3 and [0057]-[0060], identifying matching portions of two versions of a media content item by comparing hash value data sequence for the two different versions and mapping the tag data generally may include accounting for differences in the starting position of various matching portions of the media content item).
Regarding claim 23, Berner discloses that the data container is selected from a list comprising one or more of: a block storage volume, a file and an aggregation of data that is specific to an application, and wherein a logical address of a data segment comprises a logical base address of the data container and an offset that is specific to the data segment ([0074], an offset may be determined dynamically based on timed metadata and locally reported stream time).

Regarding claim 26, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2017/0094341 hereinafter Berner) in view of Beaverson et al. (US 2013/0227195 hereinafter Beaverson) and Patterson, III et al. (US 2015/0248402 hereinafter Patterson)
Regarding claim 11, Berner discloses a method of managing data storage on a plurality of storage elements ([0034], a method for creating and synchronizing tag data), the method comprising: receiving, at a first timing, a first version of a data element associated with a logical address ([0052], receive a first version of a media content item); storing the first version on a first storage element ([0054]-[0055], the media device receives first hash value data sequence from a service provider such that the media device comprising a first storage element to store one or more first data elements); receiving, at a second timing, at least one second version of the data element associated with the logical address ([0052], receive another version of the 
Regarding claim 12, Berner discloses maintaining one or more TCR metadata structures, each comprising one or more metadata entries, wherein one or more metadata entries correspond to a stored version of a data element, and wherein one or more metadata entries comprise at least one of: a mapping of a logical address of the data element and a respective URV of the version of the data element; a timestamp, corresponding to a time of storage of the version of the data element; and an SSI, identifying a storage element in which the version of the data element has been stored ([0058], a table or other data structure that maps hash values with steam times reported by the device including the version number, the hash value of the uttered catchphrase, and a start time value in seconds in relation to the stream time of the media content item).
Regarding claim 13, Berner discloses the steps of comparing between contents of one or more metadata entries to determine a condition in which the content of the first 
Regarding claim 14, Berner discloses maintaining a first TCR metadata structure on the first storage element; maintaining at least one second TCR metadata structure on a respective at least one second storage element; comparing between content of one or more metadata entries of the first TCR metadata structure and content of at least one second TCR metadata structure to determine a condition in which the content of the first version and content of at least one second version have diverged over time ([0056] and [0059], comparing the first hash value data sequence and the second hash value data sequence to identify match portions of the reference version of the media content data); and synchronizing a content of at least one TCR metadata structure based on the comparison ([0062], synchronizing tag data may be configured to account for other types of variations between two versions of a media content item).
Regarding claim 16, Berner discloses copying a content of a version of a data element corresponding to the first metadata entry from the first storage element to the second storage element to synchronize content of the first storage element and second storage element ([0078], the host media device may insert the stream time into a metadata field of the transcoded copy of the media content item).

Regarding claims 17, Beaverson discloses that at least one TCR metadata structure is globally stored on a computing device associated with the first storage element and with at least one second storage elements, and wherein at least one metadata entry of the globally stored TCR metadata structure comprises at least one identifier representing a storage element, so as to associate between a specific logical address, a respective URV and a respective storage element ([0050], a storage system may use an identifier or name to reference each data element in storage and the name is a globally unique identifier (GUID), such as a hash of the data content) in order to improve performance and/or memory lifetime.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach “maintaining a first TCR metadata structure comprising one or more first metadata entries on the first storage element; maintaining .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2013/0258054) discloses a method including: receiving, through different paths, a first signal which includes first data constituting a multimedia content and first sync information, and a second signal which includes second data constituting 
Cherian et al. (US 2018/0260155) discloses a system and method for managing a storage system may include storing, recording or including, in a transportable container representation (TCR) a set of unique reference values calculated based on content in a respective set of data elements of a data container (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHUO H LI/           Primary Examiner, Art Unit 2133